Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  152247                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 152247
                                                                    COA: 320560
                                                                    Kent CC: 13-000380-FH
  AMDEBIRHAN ABDERE ALEMU,
          Defendant-Appellee.

  _____________________________________/

          On order of the Court, the application for leave to appeal the July 7, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR
  7.305(H)(1). The parties shall file supplemental briefs within 42 days of the date of this
  order, and shall include among the issues to be briefed: (1) whether the plea bargain’s
  stipulation that the People would take “no position on 7411” precludes the People from
  filing this application; and (2) whether the People’s formal adoption of “no position” in
  the Court of Appeals waived their ability to request relief in this Court. The parties
  should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2015
           a1118
                                                                               Clerk